UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8F Application for Deregistration of Certain Registered Investment Companies I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): X Merger □ Liquidation □ Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) □ Election of Status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of Fund: First Variable Rate Fund for Government Income 3. Securities and Exchange Commission File No.: 811-02633 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? □ Initial Application X Amendment 5. Address of Principal Executive office (include No. & Street, City, State, Zip Code): 4550 Montgomery Avenue Suite 1125N Bethesda, MD 20814 6. Name, address and telephone number of individuals the Commission staff should contact with any questions regarding this form: Andrew K. Niebler, Esq. First VariableRate Fund for Government Income 4550 Montgomery Avenue, Suite 1125N Bethesda, MD 20814 (301) 657-7044 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: William M. Tartikoff, Esq. First Variable Rate Fund for Government Income 4550 Montgomery Avenue, Suite 1125N Bethesda, MD 20814 (301) 951-4881 8. Classification of fund (check only one) X Management Company; □ Unit investment trust; or □ Face amount certificate company. 9. Subclassification if the fund is a management company (check only one): X Open-end □ Closed-end 10. State law under which the fund was organized or formed ( e.g. Delaware, Massachusetts): Massachusetts 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund's contracts with those advisers have been terminated: Calvert Investment Management, Inc. 4550 Montgomery Avenue, Suite 1125N Bethesda, MD 20814 12. Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund's contracts with those underwriters have been terminated: Calvert Investment Distributors, Inc. 4550 Montgomery Avenue, Suite 1125N Bethesda, MD 20814 13. If the fund is a unit investment trust ("UIT") provide: (a) Depositor's name(s) and address(es): N/A (b) Trustee's name(s) and address(es): N/A 14. Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? □ Yes X No If Yes, for each UIT state: File No.: Business Address: 15. (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? X Yes □ No If Yes, state the date on which the board vote took place: June 4, 2013 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? X Yes □ No If Yes, state the date on which the shareholder vote took place: September 20, 2013 If No, explain: II.Distributions to Shareholders 16. Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? X Yes □ No (a) If Yes, list the date(s) on which the fund made those distributions: October 25, 2013 (b) Were the distributions made on the basis of net assets? X Yes □ No (c) Were the distributions made pro rata based on share ownership? X Yes □ No (d) If No to (b) or (c) above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s) used and explain how it was calculated: N/A (e) Liquidations only: N/A Were any distributions to shareholders made in kind? □ Yes □ No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 17. Closed-end funds only: N/A Has the fund issued senior securities? □ Yes □ No If Yes, describe the method of calculating payments to senior security holders and distributions to other shareholders: 18. Has the fund distributed all of its assets to the fund's shareholders? X Yes □ No If No, (a) How many shareholders does the fund have as if the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: 19. Are there any shareholders who have not yet received distributions in complete liquidation of their interests? □ Yes X No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III. Assets and Liabilities 20. Does the fund have any assets as of the date this form is filed? (See question 18 above) □ Yes X No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? □ Yes □ No 21. Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? □ Yes X No If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV.Information About Event(s) Leading to Request for Deregistration 22. (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses: $19,893.36 (ii) Accounting expenses: $2,500.00 (iii) Other expenses (list and identify separately): $16,147.90 (proxy printing and postage) (iv) Total expenses (sum of lines (i)-(iii) above): $38,541.26 (b) How were those expenses allocated? Expenses allocated to the Fund. (c) Who paid those expenses? Expenses paid by the Fund, but because the Fund was being reimbursed by the investment advisor to maintain a positive yield, the expenses were effectively paid by the investment advisor. (d) How did the fund pay for unamortized expenses (if any)? Paid by surviving fund. 23. Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? X
